Exhibit 10.7

 
FOR IMMEDIATE RELEASE
Contact: Jennifer Flachman
AMERCO Investor Relations
(602) 263-6568
Flachman@amerco.com




AMERCO Receives Loan Commitments from Merrill Lynch and Morgan Stanley to
Refinance its Debt


Reno, NV, May 12, 2005, AMERCO (Nasdaq: UHAL) announced today that it has
received loan commitments from Merrill Lynch and Morgan Stanley to refinance its
credit facilities.


The structure, pursuant to the loan commitments, will consist of three
asset-backed facilities.



·  
$240 million senior mortgage funded by Merrill Lynch




·  
$465 million hybrid real estate backed loan funded by Merrill Lynch




·  
$260 million senior mortgage funded by Morgan Stanley



“Our refinancing strategy has been to reduce our borrowing costs, assure
adequate liquidity and provide financial flexibility for the organization,”
stated Gary Horton, treasurer of AMERCO. “The new structure will provide the
company with the capital necessary for continued investment and sustainable
growth. Furthermore, The structure of the new loan facilities will provide
increased flexibility for the company to manage its operations and finances.
This positions the company to be able to devote all of its energies toward
operating the business. The company also anticipates completing additional
fundings in the near future,” concluded Horton.


AMERCO will incur a one-time charge of approximately $34 million to pre-tax
earnings in the first quarter of fiscal 2006 associated with early payment of
the existing loans. The company anticipates annual interest savings of
approximately $25 million based on current borrowing levels.




AMERCO is the parent company of Republic Western Insurance Company, Oxford Life
Insurance Company, Amerco Real Estate Company and U-Haul, the nation’s leading
do-it-yourself moving company with a network of over 14,900 locations in all 50
United States and 10 Canadian Provinces. Celebrating its 60th year of serving
customers, the Company has the largest rental fleet in the world, with over
94,000 trucks, 75,000 trailers and 35,000 tow devices. U-Haul has also been a
leader in the storage industry since 1974, with over 340,000 rooms and more than
28.8 million square feet of storage space and over 1,000 facilities throughout
North America.


For more information about AMERCO, please visit www.amerco.com
 
Certain of the statements made in this press release regarding our business
constitute forward-looking statements as contemplated under the Private
Securities Litigation Reform Act of 1995. Actual results may differ materially
from those anticipated as a result of various risks and uncertainties. Readers
are cautioned not to place undue reliance on these forward-looking statements
that speak only as of the date hereof. The Company undertakes no obligation to
publish revised forward-looking statements to reflect events or circumstances
after the date hereof or to reflect the occurrence of unanticipated events,
except as required by law. For a brief discussion of the risks and uncertainties
that may affect AMERCO’s business and future operating results, please refer to
Form 10-Q for the quarter ended December 31, 2004, which is on file with the
SEC.














